ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
Comes now Perry B. Noble, the Respondent in this pending disciplinary proceeding, and tenders an affidavit of resignation pursuant to Admission and Discipline Rule 28, Section 17. '
Upon examination of the matters pending in this case, we find that Respondent's affidavit meets the necessary elements set forth in Admission and Discipline Rule 28, Section 17, that such resignation should be accepted, and, accordingly, that any disciplinary proceeding concerning the Respondent pending in this Court should be concluded.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that the Respondent, Perry B. Noble, is hereby removed as a member of the Bar of this State and that the Clerk of this Court strike such name from the roll of attorneys. To be eligible for reinstatement at a future date, the Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4.
IT IS FURTHER ORDERED that, by reason of the resignation of the Respondent, all disciplinary actions relating to the Respondent which have not been adjudicated in this Court are dismissed as moot.
The Clerk of this Court is directed to record this Order under the case number noted in the caption and forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 28, Section 3(d) governing disbarment and suspension.
All Justices concur.